DETAILED ACTION
Response to Amendment
The amendment filed 10/6/2022 has been entered. Claims 1-5 and 7-9 are currently pending in the application. Applicant’s amendments have overcome the outstanding rejections previously set forth in the Non-Final Office Action mailed 8/1/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, 8, and 9 recite “the determination” in the final limitation, but each of the claims has previously recited multiple determinations, rendering it unclear which determination(s) is being referred to.
Claims 2-5 are also rejected by virtue of dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR101813529B1) in view of Konrardy et al (U.S. Patent 10,324,463).
Regarding claim 8, Jung teaches a method for a vehicle management server (server 600, or FOTA server) configured to transmit, to a vehicle, an update program for updating an existing program of an electronic device mounted on the vehicle (See last paragraph of page 2 through page 4 [of attached English translation]), the vehicle management server comprising: a communicator configured to communicate with the vehicle (See various communication types in the penultimate paragraph of page 3); and a controller (inherent to the functioning of the server) configured to: control an update process (See the update process described from the last paragraph of page 2 through page 4).
Jung further teaches a method comprising: determining, depending on a type of the update program ("first software", "not the first software", "second software", "not the first software and the second software", etc.), whether to present, to a vehicle user, an indication related to the update process for the existing program using the update program; and transmitting, when determining to present the indication related to the update process to the vehicle user, information for causing a predetermined information terminal to display the indication related to the update process to the vehicle (page 4, paragraph 1-5; page 5, paragraphs 5-9; page 6, paragraphs 4-11).
Jung does not teach that “the method” is performed by the server.
Konrardy teaches a vehicle management server (140; Col. 8, line 62 to Col. 9, line 5) which includes a communicator configured to communicate with the vehicle and its onboard electronic device (114)(via the described "network") and a controller (inherent to the servers functioning) configured to perform most of the processing/methods used in controlling the vehicle, to reduce the necessary computing power of the electronic device onboard the vehicle (Col. 9, lines 49-58 [See "the on-board computer 114 may function as thin-client devices that outsource some or most of the processing to the server"]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Jung, such that the method is performed by the server, as suggested and taught by Konrardy, in order to necessary computing power of the electronic device onboard the vehicle.
The remaining step “determine to present only a notification of start of the update process and a notification of completion of the update process to the vehicle user” in contingent upon the condition “when information indicating that the vehicle user sets permission for an automatic update is received from the vehicle via the communicator”. Per MPEP 2111.04 II. “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” Thus, the remaining step of the claim is not included in the broadest reasonable interpretation of the method of claim 8.

Allowable Subject Matter
Claims 1-5, 7, and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for indicating allowable subject matter: The closest prior art, Jung (KR101813529B1), does not teach that it is determined that information indicating that the vehicle user sets permission for an automatic update is received from the vehicle via the communicator, and in response to this determination, determining to present only a notification of start of the update process and a notification of completion of the update process to the vehicle user. A reasonable suggestion for this exact set of steps cannot be found in the prior art, and it would be unreasonable to suggest that a person having ordinary skill in the art may try this combination of steps without any of the other numerous steps which may also be performed (absent some teaching).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747